DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 11/03/2022, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1-2, 7-8, 14-16, and 18 are currently amended.

Response to Argument
Applicant's arguments filed on 11/03/2022 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 103, the Applicant argues, see Pg. 10, 1st paragraph and Pg. 11, 1st paragraph, that the proposed modification of Wang in view of Takahashi would render Wang unsatisfactory for is intended purpose by asserting that incorporating Takahashi into Wang changes the principle of operation of Wang and cut against an explicit novel aspect of Wang.
Examiner cannot concur. As disclosed in cited Para. [0053, 54], Wang teaches different alternative types of operations as different approaches/solution for performing reference picture marking for the overall purpose of reference picture list construction and management, see Para. [0048-49]. Such teaching in Wang finds approaches/solutions to construct and manage reference picture list, and does not exclude any alternative approaches. The modification using Takahashi incorporates an alternative approach for picture reference picture management by arranging active and inactive reference pictures in an order, which does not undercut the other alternative approach in any way.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-9 of copending Application No. 17176595 in view of Wang (US Pub. 20130077677 A1), and further in view of Takahashi (US Pub. 20150319460 A1), and claims 10-11, 17 of copending Application No. 17176595 in view of Wang (US Pub. 20130077677 A1), and further in view of Takahashi (US Pub. 20150319460 A1).


Instant - 17176594
Copending - 17176595
Claim 1 - A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: 
obtaining a reference picture list syntax structure for a current slice represented in the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries; 

Claim 1 -  A method of decoding a coded video bitstream implemented by a video decoder, the method comprising: 
obtaining a reference picture list syntax structure for a current slice from the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries, wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure; 
constructing a reference picture list for the current slice based on the reference picture list syntax structure such that the number of entries in the reference picture list and an order of entries in the reference picture list are both the same as in the reference picture list syntax structure, wherein entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries; and 
obtaining a default number of active entries in a reference picture list for a current picture where the current slice located based on the coded video bitstream;
constructing a reference picture list for the current slice based on the reference picture list syntax structure, wherein the reference picture list contains a number of active entries and a number of inactive entries;
obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice.
Claim 2 - each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list.
setting the number of active entries in the reference picture list equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure; and 
obtaining, based on at least one active entry of the reference picture list determined by the number of active entries, at least one reconstructed block of the current slice. 
Claim 2 - an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list.
Claim 4 - the at least one reconstructed block is used to generate an image displayed on a display of an electronic device.
Claim 7 - the at least one reconstructed block is used to generate an image displayed on a display of an electronic device.
Claim 5 - the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block.
Claim 8 - the at least one active entry of the reference picture list is used for inter prediction of the at least one reconstructed block.
Claim 6 - the current slice is a P slice or for a B slice.
Claim 9 - the current slice is a P slice or for a B slice.


While claim 1 of the copending 17176595 discloses the reference picture list contains a plurality of active entries and a plurality of inactive entries,
it does not specifically discloses the reference picture list contains a plurality of active entries preceding a plurality of inactive entries.
However, Wang teaches the reference picture list contains a plurality of active entries preceding a plurality of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).
But it does not specifically disclose wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries.
However, Takahashi teaches wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified claim 1 in the co-pending application to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Instant - 17176594
Copending - 17176595
Claim 7 - A method of encoding a coded video bitstream implemented by a video encoder, the method comprising: 
constructing a reference picture list for a current slice, wherein entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries; 

Claim 10 -  A method of encoding a coded video bitstream implemented by a video encoder, the method comprising: 
constructing a reference picture list for a current slice, wherein the reference picture list contains a number of active entries and a number of inactive entries; 
 
obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice; and 
obtaining, based on at least one active entry of the reference picture list, at least one reconstructed block of the current slice; 

encoding a reference picture list syntax structure for the current slice into the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries used to derive the entries in the reference picture list, and wherein the number of entries in the reference picture list is the same as the number of entries in the reference picture list syntax structure.
encoding a reference picture list syntax structure for the current slice into the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries used to derive the entries in the reference picture list, wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure; and 
encoding a default number of active entries in a reference picture list for a current picture where the current slice located into the coded video bitstream, wherein the number of active entries in the reference picture list is equal to the number of entries in the reference picture list syntax structure when the default number of active entries in the reference picture list is greater than the number of entries in the reference picture list syntax structure. 
Claim 8 - an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, and wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list.
Claim 11 - an order of entries in the reference picture list syntax structure is the same as an order of corresponding reference pictures in the reference picture list, wherein each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list.
Claim 20 - A non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice, and wherein the reference picture list syntax structure contains a number of entries.
Claim 17 - A non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice, and a syntax element used for deriving a default number of active entries in a reference picture list for a current picture where the current slice located, wherein the reference picture list syntax structure contains a number of entries, and wherein the reference picture list syntax structure comprises the number of entries in the reference picture list syntax structure.


While claim 7 of the copending 17176595 discloses the reference picture list contains a plurality of active entries and a plurality of inactive entries,
it does not specifically discloses the reference picture list contains a plurality of active entries preceding a plurality of inactive entries.
However, Wang teaches the reference picture list contains a plurality of active entries preceding a plurality of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 7 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).
But it does not specifically disclose wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries.
However, Takahashi teaches wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of modified claim 1 in the co-pending application to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Claims 14-15 are directed to an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 7-8, and are non-patentable over the prior art for the same reason as previously indicated.

Claims 16 and 18 are directed to a decoding device, comprising: a receiver configured to receive a coded video bitstream; a memory coupled to the receiver, the memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1-2, and are non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 3, claim 1 of copending application discloses the reference picture list (See claim 1 above).
But it does not specifically disclose the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process.
However, Wang teaches the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process (Wang; Para. [0057, 78]. A reference picture list for a picture with a current slice is constructed without the need of reference picture list modification.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 1 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

Regarding claim 9, claim 10 of copending application discloses the reference picture list (See claim 1 above).
But it does not specifically disclose the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process.
However, Wang teaches the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process (Wang; Para. [0057, 78]. A reference picture list for a picture with a current slice is constructed without the need of reference picture list modification.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 10 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

Regarding claim 10, Wang of modified claim 10 of copending application further teaches the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Wang; Para. [0034]. A reference picture list includes a list of reference pictures used for inter prediction of at least one coded/decoded block.).

Regarding claim 11, Wang of modified claim 10 of copending application further teaches the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Regarding claim 12, Wang of modified claim 10 of copending application further teaches storing the coded video bitstream in a memory of the video encoder (Wang; Para. [0096]. A coded video bitstream is stored in a memory of an encoder.).

Regarding claim 13, Wang of modified claim 10 of copending application further teaches transmitting the coded video bitstream toward a video decoder (Wang; Para. [0095, 96]. A coded video bitstream is transmitted to a video decoder.).

Regarding claim 17, claim 16 of copending application does not specifically disclose a display configured to display an image based on the at least one reconstructed block.
However, Wang teaches a display configured to display an image based on the at least one reconstructed block (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of claim 10 of the copending application to adapt a reference picture list construction approach, by incorporating Wang’s teaching wherein a reference picture list is determined without using reference picture list modification, for the motivation to allow reference picture list construction from reference picture subsets of a reference picture set (Wang; Abstract.).

Regarding claim 19, Wang of modified claim 10 of copending application further teaches the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process (Wang; Para. [0057, 78]. A reference picture list for a picture with a current slice is constructed without the need of reference picture list modification.), wherein the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Wang; Para. [0034]. A reference picture list includes a list of reference pictures used for inter prediction of at least one coded/decoded block.), and wherein the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.). 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub. 20130077677 A1) in view of Takahashi (US Pub. 20150319460 A1).

Regarding claim 1, Wang discloses a method of decoding a coded video bitstream implemented by a video decoder, the method comprising (Wang; Fig. 3, 4, Para. [0371]. A video coding system/method with a decoder is used.): 
obtaining a reference picture list syntax structure for a current slice represented in the coded video bitstream, wherein the reference picture list syntax structure contains a number of entries (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined for at least a picture including a current slice, wherein the syntax elements include a number of entries.); 
constructing a reference picture list for the current slice based on the reference picture list syntax structure such that a number of entries in the reference picture list and an order of entries in the reference picture list are both the same as the number of entries in the reference picture list syntax structure, wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries and entry order indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.); and 
obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.).
But it does not specifically disclose wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries.
However, Takahashi teaches wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Regarding claim 2, modified Wang teaches each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 3, modified Wang teaches the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process (Wang; Para. [0057, 78]. A reference picture list for a picture with a current slice is constructed without the need of reference picture list modification.).

Regarding claim 4, modified Wang teaches the at least one reconstructed block is used to generate an image displayed on a display of an electronic device (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 5, modified Wang teaches the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Wang; Para. [0034]. A reference picture list includes a list of reference pictures used for inter prediction of at least one coded/decoded block.).

Regarding claim 6, modified Wang teaches the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Regarding claim 7, Wang discloses a method of encoding a coded video bitstream implemented by a video encoder, the method comprising (Wang; Fig. 3, 4, Para. [0354, 371]. A video coding system/method with a encoder is used.): 
constructing a reference picture list for a current slice, wherein entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Wang; Para. [0034, 53-54, 115, 201, 205]. A reference picture list is determined in accordance with syntax elements, wherein the number of entries indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.);
obtaining, based on at least one active entry from the plurality of active entries in the reference picture list, at least one reconstructed block of the current slice (Wang; Para. [0390], [201, 205]. At least one reconstructed block is obtained in accordance with at least one used/active entry in a reference picture list.); and 
encoding a reference picture list syntax structure for the current slice into the coded video bitstream (Wang; Para. [0057, 107, 201, 205]. Reference picture list syntax elements are determined/coded for at list a picture including a current slice, wherein the syntax elements include a number of entries.), wherein the reference picture list syntax structure contains a number of entries used to derive the entries in the reference picture list, and wherein the number of entries in the reference picture list and an order of entries in the reference picture list are both the same as in the reference picture list syntax structure (Para. [0034, 54, 115, 201, 205]. A reference picture list is determined/derived in accordance with syntax elements, wherein the number of entries and entry order indicated by syntax elements is the same as the number of entries in the reference picture list, and the reference picture list includes used/active entries and unused/inactive entries.).
But it does not specifically disclose wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries.
However, Takahashi teaches wherein first entries in the reference picture list are always a plurality of active entries followed by a plurality of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Regarding claim 8, modified Wang teaches each entry in the reference picture list syntax structure describes a corresponding reference picture in the reference picture list (Wang; Abstract, Para. [0057, 64, 115, 199]. An order of entries indicated by syntax elements is the same as an order of corresponding reference pictures in a reference picture list, wherein each entry indicated by syntax elements describes a reference picture in a reference picture list.).

Regarding claim 9, modified Wang teaches the reference picture list for the current slice is constructed without using a reference picture list initialization process or a reference picture list modification process (Wang; Para. [0057, 78]. A reference picture list for a picture with a current slice is constructed without the need of reference picture list modification.).

Regarding claim 10, modified Wang teaches the reference picture list comprises a list of reference pictures used for inter prediction of the at least one reconstructed block (Wang; Para. [0034]. A reference picture list includes a list of reference pictures used for inter prediction of at least one coded/decoded block.).

Regarding claim 11, modified Wang teaches the current slice is a P slice or for a B slice (Wang; Para. [0149]. A current slice is a P slice or a B slice.).

Regarding claim 12, modified Wang teaches storing the coded video bitstream in a memory of the video encoder (Wang; Para. [0096]. A coded video bitstream is stored in a memory of an encoder.).

Regarding claim 13, modified Wang teaches transmitting the coded video bitstream toward a video decoder (Wang; Para. [0095, 96]. A coded video bitstream is transmitted to a video decoder.).

Claims 14-15 are directed to an encoding device, comprising: a memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claims 7-8, and are non-patentable for the prior art for the same reason as previously indicated.

Claims 16, 18-19 are directed to a decoding device, comprising: a receiver configured to receive a coded video bitstream; a memory coupled to the receiver, the memory storing instructions; and a processor coupled to the memory, the processor configured to execute the instructions stored in the memory to cause the processor (Wang; Para. [0439-441]. An encoder device includes a memory, a processor used to perform steps in a memory.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1-3, 5-6, and are non-patentable for the prior art for the same reason as previously indicated.

Regarding claim 17, modified Wang teaches a display configured to display an image based on the at least one reconstructed block (Wang; Para. [0064, 99, 199]. A coded/decoded block is used to determine an image displayed on a display device.).

Regarding claim 20, Wang discloses a non-transitory storage medium which includes an encoded bitstream, the encoded bitstream being generated by dividing a current picture of a video signal or an image signal into a plurality slices, and comprising a plurality of syntax elements, wherein the plurality of syntax elements comprises a reference picture list syntax structure for a current slice, and wherein the reference picture list syntax structure contains a number of entries, and wherein entries in the reference picture list constructed based on the reference picture list syntax structure are always a plurality of active entries followed by a plurality of inactive entries (Wang; Para. [0096, 439-441], [0034, 53-54, 57, 107, 115, 201, 205]. A non-transitory medium is used to include coded bitstream containing divided slices and syntax elements corresponding to a reference picture list for a current slice and indicating a number of reference picture entries. Different operations are used to mark used/unused, i.e. active/inactive, for a list of reference pictures, wherein at least a sliding window is used to mark used/active pictures within the list of reference pictures, wherein as the sliding window slides, there are at least a plurality of used/active pictures being with the sliding window, preceding a plurality of unused/inactive pictures.).
But it does not specifically disclose wherein first entries in the reference picture list constructed based on the reference picture list syntax structure are always a plurality of active entries followed by a plurality of inactive entries.
However, Takahashi teaches wherein first entries in the reference picture list constructed based on the reference picture list syntax structure are always a plurality of active entries followed by a plurality of inactive entries (Takahashi; Fig. 3-5, Para. [00134-137, 147-149]. First entries in a reference picture lists are always different active entries followed by different inactive entries.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the video coding system of Wang to adapt a reference picture ordering approach, by incorporating Takahashi’s teaching wherein reference pictures are ordered in a reference picture list, for the motivation to improve coding efficiency in multi-view coding by generating different reference picture lists (Takahashi; Abstract.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng (US Pub. 20220394243 A1) teaches a video coding system that performs reference picture resampling activation.
Hsiang (US Pub. 20210385436 A1) teaches a video coding system with constraints on reference picture lists of a RADL picture.
Chen (US Pub. 20210368163 A1) teaches a video coding system that performs reference picture processing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT KIR/             Primary Examiner, Art Unit 2485